 Case: 5:15-cr-00080-KKC Doc #: 166 Filed: 09/09/20 Page: 1 of 2 - Page ID#: 377




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  LEXINGTON

 UNITED STATES OF AMERICA,                         CRIMINAL ACTION NO. 5:15-80-KKC

       Plaintiff,


 V.                                                     OPINION AND ORDER


 JASON CORY SIZEMORE,

       Defendant.



                                         *** *** ***

       This matter is before the Court on Defendant’s motion for a judicial recommendation.

On September 28, 2016, Defendant Jason Cory Sizemore was sentenced to 84 months

imprisonment and three years of supervised release. (DE 92.) On September 8, 2020,

Defendant filed a motion requesting that the Court issue a recommendation to the Bureau of

Prisons that he be placed in a residential reentry center for the final 10-12 months of his

sentence. (DE 165.)

       As a general matter, the Bureau of Prisons is the entity that has the authority to

designate the place of a prisoner’s imprisonment, not the Court. 18 U.S.C. § 3621(b); United

States v. Townsend, 631 F. App'x 373, 378 (6th Cir. 2015). Pursuant to 18 U.S.C. § 3624(c)(1),

the director of the Bureau of Prisons must –

              to the extent practicable, ensure that a prisoner serving a term
              of imprisonment spends a portion of the final months of that
              term (not to exceed 12 months), under conditions that will afford
              that prisoner a reasonable opportunity to adjust to and prepare
              for the reentry of that prisoner into the community. Such
              conditions may include a community correctional facility.




                                               1
 Case: 5:15-cr-00080-KKC Doc #: 166 Filed: 09/09/20 Page: 2 of 2 - Page ID#: 378




       Among the factors that the BOP can consider in making that determination is any

statement by the sentencing court concerning the purpose for which the sentence to

imprisonment was determined to be warranted or recommending a type of penal or

correctional facility as appropriate. 18 U.S.C. § 3621(b)(4). Based upon the record before it,

the Court has no objection to Defendant being placed in a residential reentry center for the

final 10-12 months of his sentence if the BOP finds that appropriate.

       Accordingly, the Court hereby ORDERS that Defendant’s motion (DE 165) is

GRANTED, only to the extent that it seeks a statement by the Court that, based upon the

record before it, the Court has no objection to Defendant being placed in a residential reentry

center for the final 10-12 months of his sentence if the BOP finds that appropriate.

              Dated September 09, 2020




                                              2
